DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16, 19, 22, 25, and 27 are objected to because of the following informalities:  the acronym or abbreviation “3D” should be accompanied with the fully spelled term when it occurs at the first time in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a non-transitory medium storing data representative of a part of a 3D representation of a scene, wherein the data comprises five data elements. The data is nonfunctional descriptive material. It is, at most, a mathematical calculation. Therefore the claimed limitations fall within the enumerated grouping mathematical concepts of abstract ideas. This judicial exception is not integrated into a practical application because there is no other eligible operation or device other than simply storing the data. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because again there is no other eligible operation or device other than simply storing 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17, 19-20, 22-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Golla et al (GOLLA ET AL., "Real-time Point Cloud Compression", 2015 IEEE/RSJ International Conference on intelligent Robots and Systems (IROS), Hamburg, Germany, 28 September 2015, pp. 5087-5092. Already of record), and in view of Haimovitch-Yogev et al (U.S. Pub. 2015/0317822 A1).
Regarding claim 16, Golla et al teaches a method (pp 5088-5089, Section III) comprising: 
               -determining a depth map of a part of a 3D representation according to a two-dimensional parameterization responsive to geometric characteristics of said part and to pose information associated with a range of points of view used to capture said 3D representation (page 5089, Section IIIB, second paragraph, “Each patch is characterized by its position, orientation and size.” Section IIIC, height map computation);
             -determining a texture map of said part according to said two-dimensional parameterization and said geometric characteristics (Section IIIC, color map computation); and 
             -encoding, into said bitstream, said depth map, said texture map, parameters of said two-dimensional parameterization,
   Golla et al does not explicitly teach obtaining a first information comprising an indication on which parts of said 3D representation have a point density below than a determined density value, and encoding said first information.
Haimovitch-Yogev et al, in the same field of endeavor, teaches obtaining a first information comprising an indication on which parts of said 3D representation have a point density below than a determined density value (paragraph [0383], “Step 410 may also be performed by controller 105, which based on scene 70a that has been selected, determines the regions of event space 15 where a density of data points, features, or the like meet a predetermined threshold.”). As Haimovitch-Yogev et al is combined with Golla et al, that is, incorporating obtaining such a first information as in Haimovitch-Yogev et al, and encoding said first information in the same way as other information in Golla et al, one would obtain the claimed features. Since both Golla et al and Haimovitch-Yogev et al are computer implemented methods, the implementation of the combination may be done by combining the relevant software components. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Golla et al and Haimovitch-Yogev et al by obtaining a first information comprising an indication on which parts of said 3D representation have a point density below than a determined density value, and encoding said first information.
Regarding claim 17, the combination of Golla et al and Haimovitch-Yogev et al would suggest wherein said first information is obtained by detecting at least a boundary 
Claims 19-20 recite a device comprising a processor configured to perform the method as in claims 16-17. The combination of Golla et al and Haimovitch-Yogev et al would suggest a device comprising a processor configured to perform the method as in claims 16-17 (Golla et al: page 5090, Section IVB, PC with a CPU. Also see the rejection of claims 16-17 above.).
Claims 22-23 recite a non-transitory medium storing data representative of a part of a 3D representation of a scene, wherein the data are obtained or used in claims 16-17. The combination of Golla et al and Haimovitch-Yogev et al would suggest a non-transitory medium storing data representative of a part of a 3D representation of a scene, wherein the data are obtained or used in claims 16-17 (Golla et al: page 5090, Section IVB, PC, inherently comprising a memory or data storage medium. Haimovitch-Yogev et al: paragraph [0127], non-transitory computer-readable memory and/or media. Also see the rejection of claims 16-17 above.).
Regarding claim 25, the combination of Golla et al and Haimovitch-Yogev et al would suggest a method comprising: decoding, from a bitstream, a two-dimensional parameterization of a part of a 3D representation; decoding, from said bitstream, a texture map of said part of said 3D representation; decoding, from said bitstream, a depth map of said part of said 3D representation; de-projecting said texture map and said depth map according to a first information obtained from said bitstream and comprising an indication on which parts of said 3D representation have a point density below than a determined density value, and a second information obtained from said bitstream and representative of a mapping between said two-dimensional parameterization and corresponding depth map and texture map (Golla et al: page 5090, Section IIIE, decompression. Also see rejection of claim 16 above for all encoded/compressed information).
Regarding claim 26, the combination of Golla et al and Haimovitch-Yogev et al would suggest wherein additional points are generated in parts of said 3D representation having a point density below a determined density value in addition to the points obtained from the decoded at least a depth map (Golla et al: page 5090, Section IIIE, subsampling. Haimovitch-Yogev et al: paragraph [0383]).
Claims 27-28 recite a device comprising a memory associated with at least one processor configured to perform the method as in claims 25-26. The combination of Golla et al and Haimovitch-Yogev et al would suggest a device comprising a memory associated with at least one processor configured to perform the method as in claims 25-26 (Golla et al: page 5090, Section IVB, PC with a CPU, inherently comprising a .
Allowable Subject Matter
Claims 18, 21, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 18, 21, and 24, the prior art references of Golla et al and Haimovitch-Yogev et al disclose various limitations of the claims, including their parent claims. However, the prior art failed to show all limitations of the claims, and the obviousness of the claims as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chou et al (U.S. Pub. 2017/0347120 A1) discloses various limitations of some claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIZE MA/Primary Examiner, Art Unit 2613